DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the determined applied inertia" in the third line from the bottom on page 30.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that the “measure of torque applied to the quill” comprises "the determined applied inertia" which appears to be consistent with the description in 17228951 applicant’s specification [0112].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillan et al. US10094209 in view of Patterson et al. US10233740.
Regarding independent claim 1, Gillan discloses, in Figures 1-5,
A drilling system (Gillan; Fig. 1-5) for oscillating a drill string (Gillan; 155) having a fluid-driven drill stage (Gillan; 170), the drilling system comprising: a drive (Gillan; 140) configured to oscillate the drill string via a quill (Gillan; 145); a sensor array (Gillan; Fig. 2 shows list of sensors listed under groups 140 and 170) having a sensor (Gillan; 265) configured to determine a measure of torque applied to the quill (Gillan; 265); a controller (Gillan; 210) configured to receive information from the sensor array and to determine the angular position (Gillan; 270) and speed (Gillan; 290) of the quill and the inertia applied to the quill by the drill string (Gillan; torque sensor 265 provides a torque measurement that also comprises an indication/measurement of the inertia applied to the quill by the drill string; this is consistent with the description in applicant’s 17228951 specification [0112]), wherein the controller is configured to enable ongoing control of the drive while decreasing the angular velocity of the quill from a rotational speed to zero in an oscillation cycle (Gillan; Fig. 4; steps 412, 414, and 416 “oscillation revolution selection”), the ongoing control being based on the determined applied inertia and the angular position and speed of the quill (Gillan; Fig. 4; sensor feedback loop and continuous operation monitoring for adjusting the oscillation in response to sensed/detected conditions/scenarios; col. 7:36-56 “intelligent adaptive control”), and being configured to meet predetermined oscillation turn-around criteria (Gillan; col. 7:41-43 “oscillation regime target”; col. 7:36-56 “intelligent adaptive control”).
Gillan is silent regarding the drive comprising a variable frequency drive; the rotational speed being a maximum rotational speed.
Patterson teaches the drive comprising a variable frequency drive (Patterson; col. 10:61-62 controller 210 comprises a variable frequency drive, VFD); the rotational speed being a maximum rotational speed (Patterson; 219).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the drive and the rotational speed as taught by Gillan so that the drive comprises a variable frequency drive and the rotational speed comprises a maximum rotational speed as taught by Patterson for the purpose of optimizing energy consumption and for ensuring that the speeds do not exceed acceptable speed bounds/limits/ceilings (Patterson; col. 9:36-37).

Regarding claim 2, Gillan in view of Patterson teaches wherein the fluid-flow driven drill stage comprises a mud motor (Gillan; 170; col. 6:9-10).

Regarding claim 3, Gillan in view of Patterson teaches wherein the sensor array comprises an angular position sensor configured to measure the angular position of the quill (Gillan; 270).

Regarding claim 7, Gillan in view of Patterson teaches wherein the oscillation turn-around criteria comprise a torque at which the quill stops rotating in one direction and starts rotating in the opposite direction (Gillan; col. 3:33-38).

Regarding claim 8, Gillan in view of Patterson teaches wherein the controller is configured to initiate slow-down based on the measured inertia (Gillan; col. 3:33-38 “target torque level”; col. 8:4-9; col. 11:39-43) and the rotational position of the quill (Gillan; col. 3:25-30 “optimal angular setting”; col. 10:16-50 determining the recommended “oscillation revolution values” which provide the rotational values in both rotational directions).
In the previously recited combination, Gillan in view of Patterson does not teach wherein the controller is configured to initiate slow-down based on the measured speed of the quill.
Patterson teaches wherein the controller is configured to initiate slow-down based on the measured speed of the quill (Patterson; col. 9:40-41 identifying the acceptable speed limits/bounds; col. 10:4-5; speed limiter 219; col. 9:52-54 to protect the top drive 140 from damage).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to comprise speed limiter as taught by Patterson to yield wherein the controller is configured to initiate slow-down based on the measured speed of the quill for the purpose of protecting the top drive from damage (Patterson; col. 9:52-54 to protect the top drive 140 from damage).

Regarding claim 9, Gillan in view of Patterson teaches wherein the controller is configured to continuously control the torque being applied to the quill by the variable frequency drive (Gillan; col. 3:33-38 “target torque level”; col. 8:4-9; col. 11:39-43).
In the previously recited combination, Gillan in view of Patterson does not teach to follow a target glide path, the target glide path being configured to meet the predetermined turn-around criteria, and wherein the glide path is calculated based on the torque applied to the quill by drill string.
Patterson teaches to follow a target glide path, the target glide path being configured to meet the predetermined turn-around criteria, and wherein the glide path is calculated based on the torque applied to the quill by drill string (Patterson; col. 10:4-9 torque control loop 220 used for acceleration/deceleration of the motor/top drive to reach or maintain a torque set point; col. 11:5-7 torque control loop 220 provides a faster/quicker response).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to include the torque control loop as taught by Patterson to yield to follow a target glide path, the target glide path being configured to meet the predetermined turn-around criteria, and wherein the glide path is calculated based on the torque applied to the quill by drill string for the purpose of providing a faster/quicker response to downhole conditions/changes (Patterson; col. 11:5-7 torque control loop 220 provides a faster/quicker response).

Regarding claim 11, Gillan in view of Patterson teaches a maximum continuous torque (Gillan; col. 3:33-38 “target torque level”; col. 8:4-9; col. 11:39-43).
In the previously recited combination, Gillan in view of Patterson does not teach wherein the controller is configured to allow less than a maximum continuous torque to be applied in response to the controller detecting that the quill is being slowed down too quickly to meet the turn-around criteria..
Patterson teaches wherein the controller is configured to allow less than a maximum continuous torque to be applied in response to the controller detecting that the quill is being slowed down too quickly to meet the turn-around criteria (Patterson; col. 10:4-9 torque control loop 220 used for acceleration/deceleration of the motor/top drive to reach or maintain a torque set point; col. 11:5-7 torque control loop 220 provides a faster/quicker response).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to include the torque control loop as taught by Patterson to yield wherein the controller is configured to allow less than a maximum continuous torque to be applied in response to the controller detecting that the quill is being slowed down too quickly to meet the turn-around criteria for the purpose of avoiding an unintentional/undesired change in drilling direction during slide drilling (Gillan; last two lines of the abstract).

Regarding claim 13, Gillan in view of Patterson teaches wherein the controller is configured to stop rotation if a threshold inertia is measured regardless of whether the turn-around criteria is met (Gillan; col. 3:33-38 “target torque level”; col. 8:4-9; col. 11:39-43).

Regarding claim 14, the previously cited combination of Gillan in view of Patterson does not teach wherein the controller comprises a PD controller.
Patterson teaches wherein the controller comprises a PD controller (Patterson; col. 11:32-33 PID controller; col. 13:34-47 the PID controller allows for more control over the “aggressiveness of the system” by providing a means for adjusting the gains for the PID values to control the system responsiveness; this is consistent with 17228951 applicant’s specification [0042] that states that the “PID controller is a type of PD controller”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to comprise a PD controller as taught by Patterson for the purpose of allowing for more control over the “aggressiveness of the system” and to control the system responsiveness (Patterson; col. 11:32-33 PID controller; col. 13:34-47 the PID controller allows for more control over the “aggressiveness of the system” by providing a means for adjusting the gains for the PID values to control the system responsiveness).

Regarding claim 15, the previously cited combination of Gillan in view of Patterson does not teach wherein the controller comprises a PID controller.
Patterson teaches wherein the controller comprises a PID controller (Patterson; col. 11:32-33 PID controller; col. 13:34-47 the PID controller allows for more control over the “aggressiveness of the system” by providing a means for adjusting the gains for the PID values to control the system responsiveness).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to comprise a PID controller as taught by Patterson for the purpose of allowing for more control over the “aggressiveness of the system” and to control the system responsiveness (Patterson; col. 11:32-33 PID controller; col. 13:34-47 the PID controller allows for more control over the “aggressiveness of the system” by providing a means for adjusting the gains for the PID values to control the system responsiveness).

Regarding claim 16, the previously cited combination of Gillan in view of Patterson does not teach wherein the ongoing control comprises automatically modifying angular position proportional-gain and derivative-gain values.
Patterson teaches wherein the ongoing control comprises automatically modifying angular position proportional-gain and derivative-gain values (Patterson; col. 11:32-33 PID controller; col. 13:34-47 the PID controller allows for more control over the “aggressiveness of the system” by providing a means for adjusting the gains for the PID values to control the system responsiveness; this is consistent with 17228951 applicant’s specification [0042] that states that the “PID controller is a type of PD controller”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to comprise wherein the ongoing control comprises automatically modifying angular position proportional-gain and derivative-gain values as taught by Patterson for the purpose of allowing for more control over the “aggressiveness of the system” and to control the system responsiveness (Patterson; col. 11:32-33 PID controller; col. 13:34-47 the PID controller allows for more control over the “aggressiveness of the system” by providing a means for adjusting the gains for the PID values to control the system responsiveness).

Regarding claim 18, Gillan in view of Patterson teaches wherein the ongoing control is based on monitoring feedback variables associated with the quill, the feedback variables comprising: angular position error; and rate of change of angular position error (Gillan; Fig. 2 and 4; col. 11:22-25 monitoring based on all available information).

Regarding independent claim 20, Gillan in view of Patterson teaches the invention substantially the same as described above in reference to independent claim 1, and
A method (Gillan; Fig. 1-5 and specifically Fig. 4 flowchart) of controlling a drilling system (Gillan; Fig. 1-5), the drilling system comprising: a drill string (Gillan; 155) comprising a fluid-driven drill stage (Gillan; 170); a variable frequency drive (Patterson; col. 10:61-62 controller 210 comprises a variable frequency drive, VFD) configured to oscillate the drill string via a quill (Gillan; 145); a sensor array (Gillan; Fig. 2 shows list of sensors listed under groups 140 and 170) having a sensor (Gillan; 265) configured to determine a measure of torque applied to the quill (Gillan; 265); a controller (Gillan; 210) configured to receive information from the sensor array and to determine the applied torque, and the angular position and the angular speed of the quill, wherein the method comprises: controlling the variable frequency drive (Patterson; col. 10:61-62 controller 210 comprises a variable frequency drive, VFD) on an ongoing basis (Gillan; Fig. 2 and 4; col. 11:22-25 monitoring based on all available information; col. 11:29-31 controlling by responding/modifying/adapting the system response) while decreasing the angular velocity of the quill from a maximum rotational speed to zero in an oscillation cycle (Gillan; Fig. 4; steps 412, 414, and 416 “oscillation revolution selection”), the ongoing control being based on the determined applied inertia (Gillan; torque sensor 265 provides a torque measurement that also comprises an indication/measurement of the inertia applied to the quill by the drill string; this is consistent with the description in applicant’s 17228951 specification [0112]) and the angular position and speed of the quill (Gillan; Fig. 4; sensor feedback loop and continuous operation monitoring for adjusting the oscillation in response to sensed/detected conditions/scenarios; col. 7:36-56 “intelligent adaptive control”) and being configured to meet predetermined oscillation turn-around criteria (Gillan; col. 7:41-43 “oscillation regime target”; col. 7:36-56 “intelligent adaptive control”).

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillan et al. US10094209 in view of Patterson et al. US10233740 as applied to claim 1 above, and further in view of Blackwelder et al. US9948216.
Regarding claim 4, Gillan in view of Patterson does not teach wherein the system is configured to calculate the angular position from a motor angular speed reported by the variable frequency drive.
Blackwelder teaches wherein the system is configured to calculate the angular position from a motor angular speed reported by the variable frequency drive (Blackwelder; col. 6:16-26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system and angular position determination as taught by Gillan in view of Patterson to further comprise wherein the system is configured to calculate the angular position from a motor angular speed reported by the variable frequency drive as taught by Blackwelder for the purpose of providing an additional/redundant means of determining the angular position in addition to the quill position sensor 270 of Gillan.

Regarding claim 17, Gillan in view of Patterson does not teach wherein the controller comprises a fuzzy logic module configured to process feedback from the variable frequency drive.
Blackwelder teaches wherein the controller comprises a fuzzy logic module configured to process feedback from the variable frequency drive (Blackwelder; col. 5:12).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to further comprise wherein the controller comprises a fuzzy logic module configured to process feedback from the variable frequency drive as taught by Blackwelder for the purpose of providing robust and flexible system/controller that operates without necessarily requiring precise inputs.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillan et al. US10094209 in view of Patterson et al. US10233740 as applied to claim 1 above, and further in view of Hulick et al. US7461705.
Regarding claim 5, Gillan in view of Patterson does not teach wherein the oscillation turn-around criteria comprise an angular position at which the quill stops rotating in one direction and starts rotating in the opposite direction.
Hulick teaches wherein the oscillation turn-around criteria comprise an angular position at which the quill stops rotating in one direction and starts rotating in the opposite direction (Hulick; col. 3:10-30 “angular stop position is calculated”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system and the oscillation turn-around criteria as taught by Gillan in view of Patterson to comprise wherein the oscillation turn-around criteria comprise an angular position at which the quill stops rotating in one direction and starts rotating in the opposite direction as taught by Hulick for the purpose of ensuring that the quill stops and reverses direction exactly when the energy limit has been reached (Hulick; col. 3:12-14) to avoid unintentional changing of direction while slide drilling (Gillan; last two lines of the abstract).

Regarding claim 6, Gillan in view of Patterson does not teach wherein the system is configured to meet an angular-position oscillation turn-around criteria to within plus or minus 5 degrees.
Hulick teaches wherein the system is configured to meet an angular-position oscillation turn-around criteria to within plus or minus 5 degrees (Hulick; col. 3:10-30 “angular stop position is calculated”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system and the oscillation turn-around criteria as taught by Gillan in view of Patterson to comprise wherein the system is configured to meet an angular-position oscillation turn-around criteria to within plus or minus 5 degrees as taught by Hulick for the purpose of reliably and accurately ensuring that the quill stops and reverses direction exactly when the energy limit has been reached (Hulick; col. 3:12-14) to avoid changing direction while slide drilling (Gillan; last two lines of the abstract) since performing the calculation as taught by Hulick will result in the desired accuracy level/range.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillan et al. US10094209 in view of Patterson et al. US10233740 as applied to claim 1 above, and further in view of Kerr US20130084138.
Regarding claim 10, Gillan in view of Patterson does not teach wherein the controller is configured to allow short-term overload torque to be applied in response to the controller detecting that the quill is not being slowed down sufficiently quickly to meet the turn-around criteria.
Kerr teaches wherein the controller is configured to allow short-term overload torque to be applied in response to the controller detecting that the quill is not being slowed down sufficiently quickly to meet the turn-around criteria (Kerr; [0016] allow for higher torque only for a limited time period).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to allow short-term overload torque as taught by Kerr to yield wherein the controller is configured to allow short-term overload torque to be applied in response to the controller detecting that the quill is not being slowed down sufficiently quickly to meet the turn-around criteria for the purpose of avoiding an unintentional/undesired change in drilling direction during slide drilling (Gillan; last two lines of the abstract).

Regarding claim 12, Gillan in view of Patterson does not teach wherein the controller is configured to prevent short-term overload torque being used for more than a threshold period of time within an oscillation cycle.
Kerr teaches wherein the controller is configured to prevent short-term overload torque being used for more than a threshold period of time within an oscillation cycle (Kerr; [0016] allow for higher torque only for a limited time period).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the controller as taught by Gillan in view of Patterson to allow short-term overload torque as taught by Kerr to yield wherein the controller is configured to prevent short-term overload torque being used for more than a threshold period of time within an oscillation cycle for the purpose of avoiding an unintentional/undesired change in drilling direction during slide drilling (Gillan; last two lines of the abstract).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillan et al. US10094209 in view of Patterson et al. US10233740 as applied to claim 1 above, and further in view of Haci et al. US6918453.
Regarding claim 19, Gillan in view of Patterson does not teach wherein the sensor is configured to determine a measure of torque indirectly based on measuring the current consumed by a motor of the variable frequency drive.
Haci teaches wherein the sensor is configured to determine a measure of torque indirectly based on measuring the current consumed by a motor of the variable frequency drive (Haci; col. 4:43-45 “current measurement device”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the sensor as taught by Gillan in view of Patterson with the sensor is configured to determine a measure of torque indirectly based on measuring the current consumed by a motor of the variable frequency drive as taught by Haci since both sensors are known elements that obtain the predictable result of providing measuring torque that cooperate with rotating drill strings with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Haci et al. US7096979 teaches sliding drilling.
The U.S. patent document Bowley et al. US9650880 teaches, in flowchart Figure 6 (with a “velocity profile”), rotating a drill string to overcome issues related to static friction during slide drilling (with tool face control) that is based on determining and adjusting “target rotational velocities”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/13/22